DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-16, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gabbay (U.S. Patent No. 4,381,771).
	Regarding independent claim 1, Figures 1-11 discloses applicant’s claimed anatomical support device (1), comprising: 
an opening (see annotation of Figure 3); and 
[AltContent: textbox (opening)]







the support member (2) including: 
an internal passage (walls 8, 9 form an internal passage) that extends along the periphery; 
one or more portions disposed along the periphery, 
the one or more portions (10, 11) including:
a first portion (11, posterior potion) disposed along the periphery, the internal passage (8, 9) along the first portion (11) having a first passage cross-sectional area (cross-sectional area formed by walls 8, 9 in first portion 11), the first portion (11) having a first wall thickness along the periphery; and
a second portion (10, posterior portion) disposed along the periphery, the internal passage (8, 9) along the second portion (10) having a second passage cross-sectional area (cross-sectional area formed by walls 8, 9 in second portion 10), the second portion (10) having a second wall thickness along the periphery;
wherein the first passage cross-sectional area is different (Figure 2-3 illustrate the cross-sectional areas of second portion 10 is larger than that of the first portion 11) from the second passage cross-sectional area.
Regarding claim 3, Gabbay reference, presented above, discloses applicant’s claimed anatomical support device comprising all features as recited in these claims, wherein:

Regarding claim 4, Gabbay reference, presented above, discloses applicant’s claimed anatomical support device comprising all features as recited in these claim, wherein: the first passage cross-sectional area is defined by a first passage cross-sectional height and a first passage cross-sectional width and the second passage cross-sectional area is defined by a second passage cross-sectional height and a second passage cross-sectional width; and the first passage cross-sectional width is different from the second passage cross-sectional width (Figures 1-2 illustrate the second passage cross-sectional width is longer than that of the first passage cross-sectional width as the diameter of the posterior section 10 is larger than the diameter of the anterior portion 11).
Regarding claim 5, Gabbay reference, presented above, discloses applicant’s claimed anatomical support device comprising all features as recited in these claim, wherein the support member further includes one or more mid portions disposed between the first portion (11) and the second portion (10).
[AltContent: textbox (a 2nd mid portion between first portion (11) & second portion (10))]






Regarding claim 6, Gabbay reference, presented above, discloses applicant’s claimed anatomical support device comprising all features as recited in these claims, wherein the second portion (10) is structured to expand faster than the first portion when expanding to the one or more expanded states (column 6 lines 60-68 to column 7 lines 1-10 describes biasing springs can be installed on collar 2 and such that a part of the collar 2 can installed biasing springs feature and another part of the collar can be with no biasing springs feature or any suitable combination thereof, such description implicitly provides design option such that the second portion (10) is structured to expand faster than the first portion when the second portion 10 is with biasing springs install thereon as biasing springs biases the collar outwardly thereby allowing the second portion 10 to receive gas/air faster). 
Regarding claim 7, Gabbay reference, presented above, discloses applicant’s claimed anatomical support device comprising all features as recited in these claims, further comprising:
an adapter (19) disposed on the second portion (10) of the one or more portions, see Figure 1;
the adapter (19) being in communication with the internal passage and configured to receive tubing; and the adapter (19) including a valve (column 7 lines 11-23 discloses a projection of material with a hole therethrough which a syringe/needle can inserted, such projection material with a hole is interpreted to correspond to claimed limitations valve fully capable of receiving tubing), the valve being configured to open so that the support member (2) expands and/or contracts and to close so that the support member maintains the one or more expanding states and/or the resting state.
Regarding claim 8, Gabbay reference, presented above, discloses applicant’s claimed anatomical support device comprising all features as recited in these claims, wherein the support 
Regarding claim 9, Gabbay reference, presented above, discloses applicant’s claimed anatomical support device comprising all features as recited in these claims, wherein:
the internal passage is configured to receive a fluid (column 7 lines 11-18); and
the one or more expanded states is based on the amount of fluid disposed within the internal passage.
Regarding claim 10, Gabbay reference, presented above, discloses applicant’s claimed anatomical support device comprising all features as recited in these claims, wherein the support member (2) is made of one flexible material (column 4 lines 24-34 discloses a flexible plastic material).
Regarding claim 11, Gabbay reference, presented above, discloses applicant’s claimed anatomical support device comprising all features as recited in these claims, wherein the support member (2) is structured to be collapsible when the support member (2) is in the resting state. 
Regarding claim 12, Gabbay reference, presented above, discloses applicant’s claimed anatomical support device comprising all features as recited in these claims, further comprising: a base member (3) that protrudes from the support member (2) and envelopes the opening.
Regarding claim 13, Gabbay reference, presented above, discloses applicant’s claimed anatomical support device comprising all features as recited in these claims, wherein the base member (3) includes one opening (6).
Regarding claim 14, Gabbay reference, presented above, discloses applicant’s claimed anatomical support device comprising all features as recited in these claims, wherein the base member (3) is structured to be non- expandable (there is no expansion on base member).
Regarding independent claim 15, Figures 1-11 discloses applicant’s claimed anatomical support device (1), comprising: 
an opening (see annotation of Figure 3); and 
[AltContent: textbox (opening)]





a support member (2, column 4 discloses surrounding collar 2) having a periphery surrounding the opening, the periphery including an outer surface (see interpretation in illustration) and an inner surface (see interpretation in illustration); 






[AltContent: textbox (inner surface)]


the support member (2) including: 
an internal passage (formed by walls 8, 9) disposed along the periphery, the inner surface surrounding the internal passage; 
a wall thickness defined by the outer surface and the inner surface; and 
one or more portions disposed along the periphery, the one or more portions including:
a first portion (11, anterior portion) disposed along the periphery, the first portion (11) having a first cross-sectional area, the first cross-sectional area including a first wall thickness and a first passage cross-sectional area; and
a second portion (10, posterior portion) disposed along the periphery, the second portion (10) having a second cross-sectional area, the second cross-sectional area including a second wall thickness and a second passage cross-sectional area;
wherein the first cross-sectional area is different from the second cross-sectional area (Figure 2-3 illustrate the cross-sectional areas of second portion 10 is larger than that of the first portion 11); and 
wherein the first portion (11) and the second portion (10) are structured to expand to a different size when expanded in each of the one or more expanding states (see Figure 2 and column 5 lines 38-39). 

Regarding claim 16, Gabbay reference, presented above, discloses applicant’s claimed anatomical support device comprising all features as recited in these claims, wherein the support member (2) has a center relative to the periphery and the opening is disposed offset from the center (Figure 1-2 illustrate opening is offset relative to the periphery due to the size difference in enlarged second portions which contribute to offset of the opening). 
Regarding claim 19, Gabbay reference, presented above, discloses applicant’s claimed anatomical support device comprising all features as recited in these claims, further comprising: a base member (3) that protrudes from the outer surface and envelopes the opening.
Regarding claim 20, Gabbay reference, presented above, discloses applicant’s claimed anatomical support device comprising all features as recited in these claim, wherein the base member (3) includes one opening (6), wherein the base member (3) is structured to be non- expandable (there is no expansion on base member).

Allowable Subject Matter
Claims 2 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMTU TRAN NGUYEN whose telephone number is (571)272-4799. The examiner can normally be reached 9am-5pm, Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CAMTU T NGUYEN/Examiner, Art Unit 3786